Exhibit CERTIFICATE OF DESIGNATION OF THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS, WHICH HAVE NOT BEEN SET FORTH IN THE CERTIFICATE OF INCORPORATION OR IN ANY AMENDMENT THERETO, OF THE SERIES A CONVERTIBLE PREFERRED STOCK OF YAFARM TECHNOLOGIES, INC. (Pursuant to Section 151 of the General Corporation Law of Delaware) The undersigned, Zhiguang Zhang and Hong Zhao, do hereby certify that: A.They are the duly elected and acting Chief Executive Officer and Secretary, respectively, of YaFarm Technologies, Inc., a Delaware corporation (the “Corporation”). B.Pursuant to the Unanimous Written Consent of the Board of Directors of the Corporation dated June 6, 2008, the Board of Directors duly adopted the following resolutions: WHEREAS, the Certificate of Incorporation of the Corporation authorizes a class of stock designated as
